El Juez Asociado Se. MacLeaey,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Aceptando los fundamentos de hecho de la sentencia ape-lada, y—
Considerando: que según el precepto terminante del art. 44 de la Ley. Hipotecaria y la Jurisprudencia establecida por el Tribunal Supremo de España y seguida por esta Corte en varios casos, como son los de 1 de Noviembre de 1902 y 26 de Febrero de 1903, la anotación preventiva en el Regis-tro de la Propiedad, de un embargo acordado por providen-cia judicial, como dirigido únicamente á garantir las conse-cuencias del juicio, no altera la naturaleza de las obligaciones, ni puede convertir en real é hipotecaria la acción personal que carece de este carácter, pues no produce otros efectos que los de que el acreedor que la obtenga sea preferido, en cuanto á los bienes anotados solamente á los que tengan contra el mismo deudor otro crédito, contraido con posterio-ridad á dicha anotación.
Considerando: que limitada á los efectos que se dejan indicados la anotación del embargo practicado á instancia de Don Lorenzo Martínez, sobre terrenos de Don Victor Librán, no puede lastimar el derecho de hipoteca que en los mismos terrenos adquirió Don José Félix García des la To-rre, por virtud de la escritura de préstamo hipotecario, otorgada á su favor por el referido Victor Librán, sin estar á la sazón anotado el embargo, por más que la inscripción de aquella escritura se hiciera con fecha posterior á la ano-tación, pues una vez verificada dicha inscripción, se llenó el requisito que faltaba para que la hipoteca quedara válida-mente constituida, en armonía con el artículo 1875 del Código Civil, y tuvo que producir todos sus efectos legales.
Considerando: que según los artículos 1923, en sus núme-ros 3 y 4, y 1927, número 2, ambos del antiguo Código Civil, el crédito de Don José Félix García de la Torre goza, de preferencia por su carácter hipotecario, sobre el otro *134crédito de Don Lorenzo Martínez, hoy Ignacio Hidalgo y Domingo; respecto de los terrenos hipotecados y embarga-dos, pues el primero, como hipotecario, sujeta directa é in-mediatamente á su pago los terrenos sobre que se impuso la hipoteca, en cumplimiento con lo que previene el artículo 105 de la Ley Hipotecaria; y el segundo, como meramente personal, no sujeta á su pago los bienes embargados sino con relación á otros créditos contraidos con posterioridad á la anotación del embargo, según el artículo 44 de la Ley Hipo-tecaria ya citado; condición que no concurre en el crédito de Don José Félix García de la Torre, contraido con ante-rioridad á la anotación preventiva del embargo.
Considerando: que por el mérito de todas las razones expuestas, al declarar con lugar la demanda sobre cancela-ción de una hipoteca y de las anotaciones que por conse-cuencia de ella se hubieran hecho en el Registro, establecida por Don Ignacio Hidalgo y Domingo, el Tribunal senten-ciador ha infringido los artículos 1923, casos 3 y 4 y 1927, caso 2? del antiguo Código Civil, y los 105 y 44 de la Ley Hipotecaria, así como la doctrina legal sentada en las sen-tencias de que se ha hecho mérito, y sin que sea necesario apreciar los demás motivos en que funda el recurso.
Fallamos: que debemos revocar y revocamos la sentencia dictada por el Tribunal de Distrito de Mayagíiez, en 16.de Octubre de 1902, y, en su consecuencia, declaramos sin lu-gar la demanda entablada por Don Ignacio Hidalgo y Domingo contra Don José Félix García de la Torre, con las costas de D instancia á cargo del demandante, y sin especial condenación las causadas en esta Superioridad; lo que se comunicará ál Tribunal sentenciador con devolución de los autos para los efectos procedentes.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.